Case 1:16-cr-00614-AMD Document 208 Filed 02/14/19 Page 1 of 1 PageID #: 4207

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
CRH                                              271 Cadman Plaza East
F. #2015R01787                                   Brooklyn, New York 11201

                                                 February 14, 2019

By Email and ECF

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
William C. Komaroff, Esq.
Brittany N. Benavidez, Esq.
Samantha Springer, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

                Re:   United States v. Dan Zhong
                      Criminal Docket No. 16-614 (AMD)

Dear Counsel:

               Pursuant to Title 18, United States Code, Section 3500, the government hereby
furnishes the enclosed material with respect to the upcoming trial in the above-referenced
case, which was previously produced in an unredacted format for “Attorney’s Eyes Only.”
Please note that these materials are stamped “REDACTED VICTIM MATERIALS”
pursuant to the pertinent protective order in this case. If you have any questions or
concerns, please feel free to contact us.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Craig R. Heeren
                                                 Alexander A. Solomon
                                                 Ian C. Richardson
                                                 Craig R. Heeren
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000



cc:    Clerk of the Court (AMD) (by ECF)
